DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  Claims 12 and 20 both claim that the heat transfer assembly further comprises a pump, however, in the independent claims, the heat transfer assembly already includes a pump, it is unclear as to whether this is a second pump or an error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1-3, 12-15 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Messing (US 2003/0004506).
Regarding claim 1, Messing discloses 5a catheter body having proximal and distal ends (view figure 2); a control handle at the proximal end of the catheter body (the device is held within the hand during use and would have a handle while not shown explicitly in the drawings); an irrigation tubing configured to deliver irrigation fluid to the distal end of the catheter body (205); and a heat transfer assembly including: 10a pump [Para 0032 mentions the use of a pump although noted as not shown], a reservoir containing a coolant (fluid is continuously supplied and would therefore require some type of reservoir), one or more heat transfer members [Para 0032 mentions heat transfer],  and a closed coolant transport network providing coolant communication from the reservoir to the one or more heat transfer members and from the one or more heat 15transfer members back to the reservoir [Para 0047]. 
Regarding claim 2, Messing discloses the catheter of claim 1, further comprising an irrigated distal tip electrode (800) at the distal end of the catheter body, the irrigated distal tip electrode being in fluid communication with the irrigation tubing [Para 0047].  
15Regarding claim 12, Messing discloses the catheter of claim 1, wherein the heat transfer assembly further comprises a pump [Para 0032 mentions the use of a pump although noted as not shown].
Regarding claim 13, Messing discloses an irrigated catheter, comprising: a catheter body having proximal and distal ends (view figure 2 and 7);  20a control handle at the proximal end of the catheter body (the device is held within the hand during use and would have a handle while not shown explicitly in the drawings); an irrigation tubing 
Regarding claim 14, Messing discloses the catheter of claim 13, further comprising an irrigated distal tip electrode (800) at the distal end of the catheter body, the irrigated distal tip electrode being in fluid 10communication with the irrigation tubing [Para 0047].  
Regarding claim 20, Messing discloses the catheter of claim 13, wherein the heat transfer assembly further 20comprises a pump [Para 0032 mentions the use of a pump although noted as not shown].
Regarding claims 3 and 15, Messing discloses the catheter of claim 13, wherein the closed coolant transport network comprises: a proximal fluid conduit having a first end connected to the reservoir or 15cooling unit and a second end connected to one of the one or more heat transfer members; and a distal fluid conduit having a first end connected to one of the one or more heat transfer members and a second end connected to the reservoir or cooling unit [Para 0047].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim 4, 5 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messing (US 2003/0004506) in view of Podhasky (US 2010/0286681).
Regarding claims 4, 5 and 16, Messing discloses the catheter of claim 1, but fails to disclose wherein the one or more heat transfer members comprises at least one heat transfer member in the control handle and wherein the at least one heat transfer member inside the control handle comprises at least one IC heat transfer unit. However, Podhasky discloses a catheter with a control handle and heat transfer assembly associated therewith including at least one or more of the heat transfer members in the handle as well as there being at least one IC heat transfer unit [Para 0045-0046, 0070-0072, and 0093-0094]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the heat transfer assembly of Messing include the specific location and type of heat transfer members as taught by Podhasky. Doing so would allow the device to cool the electrical components more efficiently.

Claims 6, 7, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messing (US 2003/0004506) in view of Podhasky (US 2010/0286681) in further view of Hamman (US 7,400,502).
Regarding claims 6, 7, 10 and 18, Messing and Podhasky disclose the catheter of claim 4 including the IC heat transfer unit (Podhasky; [Para 0045-0046, 0070-0072  using a cover heat transfer unit and that any heat transfer system would work equally well with the catheter system provided by Messing and Podhasky.

Allowable Subject Matter
Claims 8, 9, 11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art fails to explicitly provide for the specific connections and elements as claimed by the present application including that of the at least on IC heat transfer unit and the at least one cover heat transfer unit comprises an inlet and an outlet, and the inlet is positioned lower on the respective IC heat transfer unit or cover heat transfer unit than the outlet; and wherein the closed coolant transport network comprises: a proximal fluid conduit having a first end connected to the reservoir and a second end connected to the at least one heat transfer member in the control handle.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,986,303. Although the claims at issue are not identical, they are not patentably distinct from each other because a catheter body; a control handle proximal the catheter body, the control handle housing an integrated circuit; a heat transfer assembly including a pump, a reservoir containing a coolant, a heat transfer member, and a coolant transport network providing coolant communication between at least the reservoir and the heat transfer member, wherein the heat transfer member is located within the control handle to receive the coolant for transferring heat from a heat transfer member to the coolant.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,289,259. Although the claims at issue are not identical, they are not patentably distinct from each other because a catheter body; a control handle proximal the catheter body, the control handle housing an integrated circuit; a heat transfer assembly including a pump, a reservoir containing a coolant, a heat transfer member, and a coolant transport network providing coolant communication between at least the reservoir and the heat transfer member, wherein .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,213,254. Although the claims at issue are not identical, they are not patentably distinct from each other because a catheter body; a control handle proximal the catheter body, the control handle housing an integrated circuit; a heat transfer assembly including a pump, a reservoir containing a coolant, a heat transfer member, and a coolant transport network providing coolant communication between at least the reservoir and the heat transfer member, wherein the heat transfer member is located within the control handle to receive the coolant for transferring heat from a heat transfer member to the coolant.


Conclusion
25a distal fluid conduit having a first end connected to the at least one heat transfer member in the control handle and a second end connected to the reservoir.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794